UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2013 EXLSERVICE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33089 82-0572194 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 280 Park Avenue, 38th Floor New York, New York 10017 (Address of principal executive offices) Registrant’s telephone number, including area code:(212)277-7100 NOT APPLICABLE (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May1, 2013, ExlService Holdings, Inc. (the “Company”) reported its results of operations for the three months ended March 31, 2013. A copy of the press release issued by the Company concerning the foregoing is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Description Press Release, dated May 1, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXLSERVICE HOLDINGS, INC. Date: May 1, 2013 By: /S/VISHAL CHHIBBAR Vishal Chhibbar Executive Vice President and Chief Financial Officer (Duly Authorized Signatory, Principal Financial and Accounting Officer) 3 EXHIBIT INDEX The following exhibit is being filed as part of this Current Report on Form 8-K: Press Release, dated May1, 2013 4
